DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasicano (US Pub. No. 2002/0069073).
Consider claim 1. Fasciano teaches a computer-implemented method comprising: generating a transcription of an audio track of a digital video (para. 0021 describes a speech recognition process to generate a script of an audio track), wherein the transcription comprises text corresponding to spoken words in the audio track and speaker tags identifying one or more speakers within the audio track (fig. 2 shows displaying the script comprising text corresponding to spoken words in the audio track and speaker tags); receiving, from within a display comprising the digital video and the transcription, an indication of a selection of a speaker tag in the transcription that identifies a speaker of the one or more speakers within the audio track (para. 0031 describes highlighting dialog on the display); selecting a plurality of video segments from the digital video corresponding to text in the transcription associated with the speaker; and generating a video clip of the speaker by concatenating the plurality of video segments (para. 0028 describes generating a story using the speech to text matching and subsequent timecode frame mapping; para. 0031 describes highlighting dialog on the display to retrieve all corresponding clips that contain the highlighted data).
Consider claim 2. . Fasciano teaches the computer-implemented method as recited in claim 1, wherein generating the transcription of the audio track of the digital video comprises: extracting, from the digital video, the audio track (para. 0005 describes analyzing an audio track associated with a video program); transcribing the audio track into text while analyzing vocal characteristics of the one or more speakers within the audio track (para. 0026 describes mapping the script to a phonetic or other sound pattern representation); and generating speaker tags within the text based on the analysis of the vocal characteristics of the one or more speakers within the audio track (fig. 2 shows displaying the script comprising text corresponding to spoken words in the audio track and speaker tags).
Consider claim 5. Fasciano teaches The computer-implemented method as recited in claim 1, further comprising, in response to generating the transcription of the audio track of the digital video, generating a transcript map by: determining time codes for increments of the audio track based on metadata of the digital video; assigning the time codes for the increments of the audio track to corresponding increments of the transcription of the audio track; determining a start time code and an end time code for every word in the transcription of the audio track; and generating the transcript map comprising the words of the transcription of the audio track correlated with corresponding start time codes and end time codes (para. 0021 describes receiving time codes corresponding to the audio to align the script to the time codes according to the recognized speech; para. 0026 describes mapping the script to time codes).
Consider claim 6. Fasciano teaches the computer-implemented method as recited in claim 5, wherein selecting the plurality of video segments from the digital video corresponding to text in the transcription corresponding to the speaker comprises: determining, based on the transcript map, start time codes and end time codes for the words in the transcription corresponding to the speaker; identifying video frames of the digital video with time codes corresponding to the start time codes and end time codes for the words in the transcription corresponding to the speaker; and generating the plurality of video segments comprising the identified video frames (para. 0026 describes mapping the script to time codes; para. 0028 describes generating a story using the speech to text matching and subsequent timecode frame mapping; para. 0031 describes highlighting dialog on the display to retrieve all corresponding clips that contain the highlighted data).
Consider claim 7. Fasciano teaches the computer-implemented method as recited in claim 6, wherein determining the start time codes and the end time codes for the words in the transcription corresponding to the speaker comprises, for every speaker tag in the transcription that identifies the speaker comprises: identifying a text block in the transcription in between the speaker tag and a next speaker tag corresponding to a different speaker; determining a first word in the text block and a last word in the text block word (paras. 0033 and 0034 describe identifying a text block in the transcription in between the speaker tag and a next speaker tag corresponding to a different speaker and determining a first word in the text block and a last word in the text block); identifying, within the transcript map, the first word and the last word; and identifying, within the transcript map, a start time code associated with the first word and an end time code associated with the last word (para. 0026 describes mapping the script to time codes; para. 0028 describes generating a story using the speech to text matching and subsequent timecode frame mapping).
Claims 8, 9, 12-15, 19, and 20 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fasicano (US Pub. No. 2002/0069073) in view of Ismalon (US Pub. No. 2011/0202848).
Consider claim 3. Fasciano teaches all claimed limitations as stated above, except generating the display comprising the digital video and the transcription by generating a webpage comprising a video playback control associated with the digital video in a first display portion and a text editing control in a second display portion.
However, Ismalon teaches generating the display comprising the digital video and the transcription by generating a webpage comprising a video playback control associated with the digital video in a first display portion and a text editing control in a second display portion (para. 0489 describes generating a webpage to display video in a first display portion and a text editor in a second display portion).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to generate the display comprising the digital video and the transcription by generating a webpage comprising a video playback control associated with the digital video in a first display portion and a text editing control in a second display portion, in order to display video, images, text, and more on a webpage as suggested by the prior art.
Consider claim 4. Fasciano teaches the computer-implemented method as recited in claim 3, wherein receiving the indication of a selection of the speaker tag in the transcription comprises at least one of: receiving an indication of a user interaction highlighting the speaker tag within text editing control in the second display portion or receiving an indication of user interactions inputting a speaker name corresponding to the speaker tag via a text input box associated with the text editing control in the second display portion (para. 0031 describes a user to highlight speaker dialog on the display).
Claims 3, 4, 10, 11, 17, and 18 are rejected using similar reasoning as corresponding claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484